           Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 WINFRED WAIRIMU WAMAI,
 MILLY MIKALI AMDUSO,
 MARY ONSONGO,
 MONICAH OKOBA OPATI, et al.,

          Plaintiffs,                                CIVIL ACTION NOs.: 08-1349
                                                     08-01361, 08-1380, 12-1224 (JDB)
          - against-

     REPUBLIC OF SUDAN, et al.,
     Defendants.
 .

          PLAINTIFFS’ MOTION TO COMPEL DEPOSITION OF THIRD PARTY
     TIC GUMS, INC. BY REMOTE MEANS PURSUANT TO FEDERAL RULES 69 AND
                                   30(b)

         Pursuant to Federal Rules of Civil Procedure 69 and 30(b), Plaintiffs, the victims of the

August 1998 Bombings of the U.S. Embassies in Nairobi, Kenya and Dar-es-Salaam, Tanzania,

and Judgment Creditors of the Republic of Sudan and the Islamic Republic of Iran, now move to

compel TIC Gums, Inc. (“TIC Gums”) to make a representative available for deposition by remote

means. Plaintiffs first served TIC Gums with a notice of Rule 30(b)(6) deposition in July 2019.

The anticipated deposition was delayed repeatedly by TIC Gums between July 2019 and, more

recently, by the commencement of the current COVID-19 pandemic. Under the Federal Rules, a

deposition by “remote means” can be conducted where the parties “may stipulate” or “the court

may on motion order” such deposition. Fed. R. Civ. P. 30(b)(4). Litigants are regularly utilizing

those provisions during the current pandemic.

         Given the extraordinary delays in conducting a deposition set initially almost one year ago,

Plaintiffs have repeatedly sought to reach a compromise with TIC Gums to conduct a deposition

of their designated representative remotely. Those repeated efforts have failed, and Plaintiffs are
          Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 2 of 6




now compelled to file this motion. Pursuant to Local Civil Rule 7(m), undersigned counsel

attempted to confer with counsel for TIC Gums before the filing of this motion to narrow any areas

of disagreement, but they failed to respond. For all the reasons below, the Court should enter an

order requiring TIC Gums’ representative to appear in person for deposition or do so remotely, on

terms to be agreed to by the parties.

I.     BACKGROUND

       Gum Arabic (also known as gum acacia) is a critical additive used as a binding agent in

the international food and beverage industry. The Republic of Sudan is the world’s largest gum

Arabic producer - it exports to countries around the world, including the United States. The

Government of Sudan held a decades-long monopoly over the export of gum Arabic. While the

monopoly ended in the past decade, it remains a significant role in the industry today. TIC Gums

is a Maryland-based importer of gum Arabic that has imported gum Arabic from Sudan for

decades, including during the period of comprehensive sanctions against the Republic of Sudan

between 1997 and 2017 under a license issued by the U.S. Department of the Treasury’s Office of

Foreign Assets Control.

       On October 25, 2018, Plaintiffs served TIC Gums a subpoena for documents and

information pursuant to Federal Rules of Civil Procedure 45 and 69(a)(2) to aid the execution of

their judgments against Defendants. A copy of that subpoena is attached as Exhibit A to this

Motion. Commencing in December 2018, TIC Gums made a series of productions of responsive

documents to the Rule 69 subpoena.

       To date, TIC Gums has yet to comply with a series of notice of deposition served on it

pursuant to Rule 69 and Rule 30(b)(6) concerning the information produced and TIC Gums’

dealings with the Republic of Sudan. Plaintiffs served the initial notice on TIC Gums on or about



                                                2
          Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 3 of 6




July 3, 2019. (Exhibit B). A series of delays ensued based on the need to identify the correct

representative, TIC Gums’ counsel’s schedule, and the movement of TIC Gums’ counsel from one

firm to another firm. Throughout that process, Plaintiffs sought to accommodate those issues and

reset the depositions. When the current pandemic began in the United States in late February and

early March, counsel for TIC Gums’ expressed their unwillingness to appear for an in-person

deposition. Seeking to accommodate that concern and given the already extraordinary delays,

Plaintiffs tried to reach an agreement with TIC Gums to hold the deposition remotely.

       Plaintiffs served a renewed Notice of Rule 30(b)(6) deposition for May 6th, 2020. (Exhibit

C). In doing so, Plaintiffs also offered to conduct the deposition remotely and on a different date

selected by TIC Gums. Repeated efforts to obtain an agreement from TIC Gums’ failed. See

(Exhibit D). TIC Gums failed to appear for the deposition scheduled on May 6th 2020. They did

not respond to our messages to discuss setting an alternative date to conduct the deposition

remotely. Since that date, Plaintiffs have reached out to TIC Gums’ repeatedly to reach an

agreement. Plaintiffs notified them by letter on May 18th 2020, and June 8th 2020, that they would

need to seek court intervention if no agreement could be reached. See (Exhibit E). This motion

now follows.

       There is an urgency to Plaintiffs’ request to depose TIC Gums. The company is a major

participant in an industry – gum Arabic – in which Sudan is the largest producer. Thus far,

Plaintiffs have received only a small fraction of the billions of dollars awarded to them by the

Court largely as a result of Sudan's efforts to conceal its assets. With Sudan actively negotiating

with the U.S. Department of State to remove its designation as a state sponsor of terrorism and to

resolve its liability to the victims of the East African Embassy bombings for pennies on the dollar,

Plaintiffs’ need to identify Sudan’s assets to satisfy their judgments is particularly critical.



                                                   3
          Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 4 of 6




II.    ARGUMENT

       Under the Federal Rules, a deposition by “telephone or other remote means” can be

conducted where the parties “may stipulate” or “the court may on motion order” such deposition.

Fed. R. Civ. P. 30(b)(4).      The Advisory Committee Notes underscore that this provision

“authorize[d] the taking of deposition not only by telephone but also by other electronic means,

such as satellite television, when agreed to by the parties or authorized by the court.” Fed R. Civ.

P. 30, Note on 1993 Amendment. Similarly, the Federal Civil Rules Handbook states that

“[g]enerally, leave to take depositions by remote means will be granted liberally.” Federal Civil

Rules Handbook at 855 (2020). Upon information and belief, litigants in this district and around

the country have, by stipulation, been regularly using technology to conduct depositions remotely

over the last few months. Courts have also observed that remote depositions are an effective way

to address ongoing litigation needs during the current pandemic and, accordingly, have entered

orders requiring that depositions occur remotely. See, e.g., Sinceno v. Riverside Church in City of

New York, 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020) (ordering that all depositions in

case should occur by remote means in light of COVID-19 pandemic); SAPS, LLC v. EZCare Clinic,

Inc., No. 19-11229,2020 WL 1923146, at *2 (E.D. La. Apr. 21, 2020) (“This court will not require

parties to appear in person with one another in the midst of the present pandemic. Nor is it feasible

to delay the depositions until some unknown time in the future.”). Velicer v. Falconhead Capital,

LLC, No. C19-1505-JLR, 2020 WL 1847773, at *2 (W.D. Wash. Apr. 13, 2020) (“Although the

court understands the parties’ preference for taking depositions in person, given the present

circumstances, the court urges the parties to consider available alternatives.”) (citing Fed. R. Civ.

P. 30(b)(4)); Thomas v. Wallace, Rush, Schmidt, Inc., No. 16-572-BAJ-RLB, 2020 WL 3247380,




                                                 4
         Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 5 of 6




at *2 (Mar. 18, 2020) (ordering deposition to occur by remote means given plaintiffs’ economic

situation and current pandemic).

       Like the parties in those cases, Plaintiffs and TIC Gums are able to complete the scheduled

deposition with full effect remotely and should have been able to do so by agreement.

Unfortunately, TIC Gums has been—for unclear reasons— unwilling to do so. Following the

reasoning applied by other Courts, Plaintiffs respectfully request that this Court enter an order

requiring a representative of TIC Gums to appear.

III.   CONCLUSION

       For the aforementioned reasons, the Court should enter the proposed attached order

compelling a representative of TIC Gums to appear for a Rule 69 deposition either in person or

remotely no later than September 30, 2020.


                                             Respectfully submitted,

                                             /s/ Michael J. Miller
                                             Michael J. Miller, Esq. (No. 397689)
                                             THE MILLER FIRM, LLC
                                             108 Railroad Avenue
                                             Orange, VA 22960
                                             Tel: (540) 672-4224
                                             Fax: (540) 672-3055

                                             Gavriel Mairone, Esq. (No. 6181698)
                                             MMLAW LLC
                                             980 North Michigan Ave., Suite 1400
                                             Chicago, IL 60611
                                             Telephone: 312.253.7444

                                             Steven R. Perles (No. 326975)
                                             Edward B. MacAllister (No. 494558)
                                             Perles Law Firm, PC
                                             1050 Connecticut Avenue, N.W., Suite 500
                                             Washington, DC 20036
                                             Tel: 202-955-9055

                                             Counsel for Plaintiffs

                                                5
         Case 1:12-cv-01224-JDB Document 93 Filed 08/18/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of August 2020, a true and correct copy of the

foregoing Plaintiffs’ Motion to Compel Deposition of Third Party TIC Gums, Inc. by Remote

Means Pursuant to Federal Rules 69 and 30(b) was filed electronically with the Clerk of Court

using the CM/ECF system which will send a notification of such filing on all counsel of record

and a hard copy was sent to the following:

       Richard Oparil
       Arnall Golden Gregory LLP
       1775 New Pennsylvania Avenue NW
       Washington, DC 20006

       Counsel for TIC Gums, Inc.


                                             /s/ Michael J. Miller
                                             Michael J. Miller




                                                6
